Exhibit 10.2
SECOND AMENDED AND RESTATED
FOREIGN ACCOUNTS
REVOLVING NOTE

     
 
   
$2,500,000
  St. Louis, Missouri
            June 5, 2008

     FOR VALUE RECEIVED, the undersigned, SYNERGETICS, INC., a Missouri
corporation (“Synergetics”), SYNERGETICS USA, INC., a Delaware corporation
(“Synergetics USA”), SYNERGETICS GERMANY, GMBH; SYNERGETICS ITALIA, SRL, and
SYNERGETICS FRANCE, SARL, a French company (individually, a “Borrower” and
together, the “Borrowers”), hereby jointly and severally promise to pay on the
Termination Date to the order of Regions Bank (the “Lender”) at its main office
in St. Louis, Missouri, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of Two Million Five Hundred
Thousand and 00/100 ($2,500,000) or, if less, the aggregate unpaid principal
amount of all Advances made by the Lender to the Borrowers under the Credit
Agreement (defined below), together with interest on the principal amount
hereunder remaining unpaid from time to time, computed on the basis of the
actual number of days elapsed and a 360-day year, from the date hereof until
this Note is fully paid at the rate from time to time in effect under the Credit
and Security Agreement dated June 20, 2007, as amended by First Amendment
thereto dated as of January 31, 2008, and as further amended by Second Amendment
thereto (“Second Amendment”) of even date herewith (as so amended, the “Credit
Agreement”) by and between the Lender and the Borrowers. The principal hereof
and interest accruing thereon shall be due and payable as provided in the Credit
Agreement. This Note may be prepaid only in accordance with the Credit
Agreement. Capitalized terms utilized in this Note but not defined herein have
the same meanings as set forth in the Credit Agreement.
     This Note is issued pursuant, and is subject, to the Credit Agreement,
which provides, among other things, for acceleration hereof. This Note is the
Second Amended Revolving Note referred to in the Second Amendment.
     This Note, among other things, is secured pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.
     The Borrowers hereby agree to pay all costs of collection, including
attorneys’ fees and legal expenses in the event this Note is not paid when due,
whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
     This Note shall be governed by the internal substantive laws of the State
of Missouri, without regard for its conflicts-of-law principles.
     This Note is a replacement for, but not a novation or refinancing of, the
Foreign Accounts Revolving Note dated June 20, 2007, as heretofore amended by
Amended and Restated Foreign





--------------------------------------------------------------------------------



 



Accounts Revolving Note dated as of January 31, 2008, by Borrowers payable to
the order of Lender. This Note does not evidence or effect a release, or
relinquishment of the priority, of the security interests in any Collateral (as
defined in the Credit Agreement).
     ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED,
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWERS) AND US (LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THE CREDIT AGREEMENT
AND THE LOAN DOCUMENTS REFERRED TO THEREIN, WHICH ARE THE COMPLETE AND EXCLUSIVE
STATEMENTS OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
[Remaining portion of page is intentionally blank. Signature page follows]

2



--------------------------------------------------------------------------------



 



            BORROWERS:

SYNERGETICS, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer     

and

            SYNERGETICS USA, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer     

and

            SYNERGETICS GERMANY GMBH.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director     

and

            SYNERGETICS ITALIA, SRL
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director     

and

            SYNERGETICS FRANCE, SARL
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director `     

3